Filed 8/18/20 P. v. McKamie CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077210

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCN403145)

LACY LYNN MCKAMIE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
K. Michael Kirkman, Judge. Affirmed.
         Rachel Ferguson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Lacy Lynn McKamie pleaded guilty to one count of transportation of

methamphetamine (Health and Saf. Code,1 § 11379, subd. (a)) and admitted
an excess weight enhancement (§ 11370.4, subd. (b)(2)). The parties




1        All further statutory references are to the Health and Safety Code.
stipulated the transcript of the preliminary hearing would serve as the
factual basis of the plea.
      Prior to sentencing McKamie notified the court she wanted a new
attorney and to withdraw her guilty plea. Thereafter the court held a
confidential hearing pursuant to People v. Marsden (1970) 2 Cal. 3d 118. At
the conclusion of the hearing, the court denied McKamie’s request for new
counsel and to permit her to withdraw her guilty plea. McKamie was
sentenced to eight years in local prison. Various fines, fees and assessments
were stayed pending a hearing on ability to pay.
      McKamie filed a timely notice of appeal and obtained a certificate of
probable cause.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating she has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered McKamie the opportunity
to file her own brief on appeal, but she has not responded.
                             STATEMENT OF FACTS
      McKamie was stopped by a sheriff’s deputy. A search of her car
produced 47 bundles of methamphetamine weighing approximately 52
pounds.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and incompliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified possible issues she considered in evaluating
the potential merits of this appeal:




                                        2
     1. Did the court err in denying McKamie’s motion to withdraw her
plea; and
     2. Did the court err in denying McKamie’s motion to replace counsel.
     We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented McKamie on this appeal.
                               DISPOSITION
     The judgment is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O’ROURKE, J.




                                     3